DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a planet journal" in line 24.  The limitation “at least one set of planet journals” is recited in line 6 of the same claim.  It should be made clear that the limitation in line 24 is referring to one of the planet journals within the at least one set of planet journals, otherwise, it can be assumed that the “planet journal” recited in line 24 is not one of the planet journals of the “at least one set of planet journals” recited in line 6.
Claim 6 recites the limitation “the differential gears” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites “a set of first differential gears” and “a set of second differential gears”, it is unclear to which set the claimed “differential gears” of claim 6, refers.
Claim 7 recites the limitation “the differential gears” in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites “a set of first differential gears” and “a set of second differential gears”, it is unclear to which set the claimed “differential gears”, of claim 6, refers.
Claim 8 recites the limitation “the differential gears” in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites “a set of first differential gears” and “a set of second differential gears”, it is unclear to which set the claimed “differential gears”, of claim 6, refers.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHAEFFLER TECHNOLOGIES (DE 10 2015 214 035 A1).
	Regarding claim 1, SCHAEFFLER TECHNOLOGIES, see Figs. 3-6, discloses planetary transmission, comprising: a differential (3); at least one set of planetary gears (7a); a common planetary carrier (2) for the differential (3) and the set of planetary gears (7a); at least one set of planet journals (8a); the differential has a set of first differential gears (4a), a set of second differential gears (4b), a first sun gear (5a) and a second sun gear (5b), the first differential gears (4a) are each in mesh with the first sun gear (5a) in a first toothing plane (see Figure 1 below, D) and the second differential gears (4b) are each in mesh with the second sun gear (5b) in a second toothing plane (see Figure 1 below, F), and one of the first differential gears (4a) is in mesh with at least one of the second differential gears (4b) (see Fig. 4, and paragraph [0027]); each of the first and second toothing planes is a radial plane which is perpendicular to a central axis and centrally intersects either respectively the meshing of the first differential gears with the first sun gear or the meshing of the second differential gears with the second sun gear; the planetary carrier (2) comprises a first carrier web (see Figure 1 below, A), a second carrier web (see Figure 1 below, B) and an intermediate web (see Figure 1 below, C) formed axially between the first and second carrier webs; and in each case one planetary gear of the set of planetary gears (7a) and a one of first differential gear (4a) of the first set of differential gears is seated to follow one another axially on a planet journal (8a) and are axially separated from one another by the intermediate web (C) (see Fig. 6), and the intermediate web (C) extends in radial directions running axially between the first toothing plane and the second toothing plane.

    PNG
    media_image1.png
    631
    514
    media_image1.png
    Greyscale

Figure 1: modified Fig. 6 of DE 10 2015 214 035 A1
Regarding claim 2, SCHAEFFLER TECHNOLOGIES discloses planetary gears of a further set of the planetary gears (7b) are in mesh with at least one further gear (9) in a third toothing plane (see Figure 1 below, E), and the third toothing plane is a radial plane extending perpendicular to the central axis and centrally intersecting a meshing of the planetary gears (7b) of the further set and the at least one further gear (9).
Regarding claim 3, SCHAEFFLER TECHNOLOGIES discloses the intermediate web (C) extends axially between the first toothing plane and the third toothing plane.
Regarding claim 4, SCHAEFFLER TECHNOLOGIES discloses the individual toothing planes (D, E, F) are axially separated from one another in an axial direction.
Regarding claim 5, SCHAEFFLER TECHNOLOGIES discloses the planet journal (8a) is axially supported at one end in the first carrier web (A), extends axially through the intermediate web (C) to the second carrier web (B), and is supported at another end in the second carrier web (B).
Regarding claim 6, SCHAEFFLER TECHNOLOGIES discloses a radial plane (D) centrally intersecting the meshing of the differential gears (4a) runs parallel to the toothing planes.
Regarding claim 7, SCHAEFFLER TECHNOLOGIES discloses one of the meshes of the differential gears (4a, 4b) lies in the radial plane which centrally intersects the meshes of the differential gears and which lies in the first toothing plane.
Regarding claim 8, SCHAEFFLER TECHNOLOGIES discloses one of the meshes of the differential gears (4a, 4b) lies in the radial plane which centrally intersects the meshes of the differential gears and which extends axially between the first toothing plane and the second toothing plane.
Regarding claim 9, SCHAEFFLER TECHNOLOGIES discloses each of the planetary gears (7a, 7b) is a first planetary gear of a double planet, and a respective one of the double planets is formed by one of the first planetary gears and a second planetary gear.
Regarding claim 11, SCHAEFFLER TECHNOLOGIES discloses a planetary transmission, comprising: a differential; a set of planetary gears; a common planetary carrier for the differential and the set of planetary gears; a set of planet journals; the differential has a set of first differential gears, a set of second differential gears, a first sun gear and a second sun gear, the first differential gears are each in mesh with the first sun gear in a first toothing plane and the second differential gears are each in mesh with the second sun gear in a second toothing plane, and one of the first differential gears is in mesh with at least one of the second differential gears; the first and second toothing planes are radial planes that extend perpendicular to a central axis and centrally intersect respectively a meshing area of the first differential gears with the first sun gear and a meshing area of the second differential gears with the second sun gear; the planetary carrier comprises a first carrier web, a second carrier web and an intermediate web formed axially between the first and second carrier webs; and one planetary gear of the set of planetary gears and one first differential gear of the set of first differential gears are located on a same one of the planet journals, axially separated from one another by the intermediate web.
Regarding claim 12, SCHAEFFLER TECHNOLOGIES discloses planetary gears of a further set of the planetary gears are in mesh with at least one further gear in a third toothing plane, and the third toothing plane is a radial plane extending perpendicular to the central axis and centrally intersecting a meshing area of the planetary gears of the further set and the at least one further gear.
Regarding claim 13, SCHAEFFLER TECHNOLOGIES discloses the intermediate web extends axially between the first toothing plane and the third toothing plane.
Regarding claim 14, SCHAEFFLER TECHNOLOGIES discloses the first, second, and third toothing planes are axially separated from one another in an axial direction.
Regarding claim 15, SCHAEFFLER TECHNOLOGIES discloses the planet journals are each axially supported at one end in the first carrier web, extend axially through the intermediate web to the second carrier web, and are supported at another end in the second carrier web.
Regarding claim 16, SCHAEFFLER TECHNOLOGIES discloses a radial plane centrally intersecting the meshing area of the differential gears extends parallel to the first and second toothing planes.
Regarding claim 17, SCHAEFFLER TECHNOLOGIES discloses one of the meshing areas of the differential gears lies in the radial plane which centrally intersects the meshing area of the differential gears and which lies in the first toothing plane.
Regarding claim 18, SCHAEFFLER TECHNOLOGIES discloses one of the meshing areas of the differential gears lies in the radial plane which centrally intersects the meshing area of the differential gears and which extends axially between the first toothing plane and the second toothing plane.
Regarding claim 19, SCHAEFFLER TECHNOLOGIES discloses each of the planetary gears is a first planetary gear of a double planet, and a respective one of the double planets is formed by one of the first planetary gears and a second planetary gear.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHAEFFLER TECHNOLOGIES (DE 10 2015 214 035 A1) as applied to claims 1-9 and 11-19  above, and further in view of NAMBOTIN (US 1,541,168).
Regarding claim 10 and 20, SCHAEFFLER TECHNOLOGIES discloses a planet journal (8a), but does not disclose the planet journal has first and second journal steps in a diameter thereof, the first journal step is larger in diameter than the second journal step, and the first differential gears are each seated on the first journal step and each of the double planets is seated on the second journal step.
NAMBOTIN teaches a journal (5) having first (@ 9) and second (@ 6) journal steps in a diameter thereof, the first journal step (@ 9) is larger in diameter than the second journal step (@ 10), and the first differential gears (9) are each seated on the first journal step (@9) and each of the double planets (comprising of 6 and 7) is seated on the second journal step.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the journal of SCHAEFFLER TECHNOLOGIES with the stepped journal of NAMBOTIN, since both references teach a journal holding multiple pinions, the substitution of one for the other would be known to one skilled in the art.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/               Primary Examiner, Art Unit 3659